Exhibit 99.1 Second Quarter Report Message to Our Stockholders: I am pleased to report to you the financial information and the progress of National Bankshares, Inc. through June 30, 2013. For the second quarter of 2013, National Bankshares, Inc. had net income of over $4.43 million, an increase of 2.19% over net income for the quarter ended June 30, 2012. Basic earnings per share were $0.64 which compares to $0.63 for second quarter of 2012. The return on average assets for the second quarter remained unchanged at 1.62% when compared to 2012. The return on average equity was 11.57% and 11.90% for the same two periods. Year-to-date net income was above $8.65 million. The Company had total assets of $1.09 billion at June 30, 2013. Of particular note, our Board approved a dividend of $0.54 per share which was 1.89% higher than the semi-annual dividend that was paid on June 1, 2012. Our ability to provide stockholders with this return on their investments shows our financial strength and stability. Compression of the net interest margin because of historically low interest rates is still having an impact on the level of net interest income. While the market has shown signs that rates may rise, the Federal Reserve has indicated it will restrain rates through 2014 to assist with the economic recovery. Total interest income declined slightly from about $24.30 million for the six months ended June 30, 2012 to almost $23.16 million for this year while total interest expense was down from over $4.13 million to close to $3.23 million during the same period in 2013. The result was net interest income of $19.93 million at June 30 of this year. As we move through the second half of the year, we look forward to the National Bank bankcard system upgrades that will result in an even better customer experience. These upgrades include new technologies to better serve our customers. We will continue to refine our operations to take the best possible advantage of opportunities to provide customers with the broadest range of products and services available. But, most importantly, our employees will remain focused on sticking to the basics of offering the very best in community banking. On behalf of the directors and the employees, I thank you for your support and continued investment. James G. Rakes Chairman, President and Chief Executive Officer National Bankshares 101 Hubbard Street / P
